Dissenting Opinion of
Mr. Justice Bickerton.
I fully concur with the final conclusion arrived at by the Court, viz, that the firm of Yee Hop & Co. are to furnish one workman for their interest-of two parts or shares of $600 each. With due respect and deference to the opinion of His Honor the Chief Justice and of my Associates, I respectfully dissent from the decision that the English articles should not be reformed (as prayed for in the bill) for the reason that the evidence adduced does not bring the case within the rule of equity, so as to entitle the plaintiff to relief. I concede that the law, as found by the Court and quoted, is correct, and I so understand it, but at the hearing of the case before me the evidence, although contradictory, was of such a nature that it convinced me beyond any doubt, and to my entire satisfaction, that a mistake had been made, and that the English articles failed to set forth and contain the true agreement between the parties, as set forth in the Chinese agreement, which the evidence also convinced me beyond any doubt had been entered into by all the parties. It is certain that the defendants do not understand the articles to be, as the plaintiffs claim they should be, they, the defendants, claiming that Yee Hop & Co. are to furnish two workmen or substitutes. The articles are capable of several constructions in this regard and are therefore uncertain and ambiguous.
Nothing has transpired at this hearing to give me any reason for changing my former opinion on this matter, viz : First. That the Chinese agreement was made and entered into previous to the English articles being drawn and executed. Second. That the English articles do not conform to the Chinese agreement, and do not express clearly and understandingly the true agreement and understanding originally had between the parties, and should therefore be reformed accordingly.